Title: Enclosure: A Prospectus for the Dutch Loan, 17 May 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


Bericht
Van eene Negotiatie ten behoeve der Vereenigde Staaten van America, groot drie Millioenen Guldens, Hollands Courant geld, tegens 5 pCto. Intrest in t Jaar, roor den tyd van tien Jaaren vast, te betalen op Coupons van f 50—’s Jaarlyks.
Zyn Excellentie John Adams, Schildknaap Minister Plenipotentiarie van gemelde Vereenigde Staaten van America &c. &c. speciaal door het Congres geauthoriseerd tot het doen eener Negotiatie; zal passeeren drie Obligatien La. A, B, C, in dato primo Juny 1782, ieder groot een Millioen Guldens, en dus te zamen de bovengemelde Som van drie Millioenen Guldens, ten behoeven van de Heeren Wilhem & Jan Willink, Nicolaas & Jacob Van Staphorst, en De La Lande & Fynje, met authorisatie om daar van onder hunne handtekeningen uittegeven van ieder Obligatie 1000, en dus te zamen 3000 aandeelen No. 1 á 3000 ieder van f 1000—, welke door de Notarissen Van Kleef en Van Hole zullen geprothoeolleerd worden.
De aflossing zal geschieden by Loting, ten overstaan van Notaris en getuigen, in de Jaaren 1793, 1794, 1795, 1796 en 1797 ieder Jaar een vyfde gedeelte.

De Intekening zal van nu af aan openstaan aan de comptoiren van de steeren Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst en de La Lande & Fynje, te fourneeren primo Juny, primo July, primo Augustus, primo September, of primo October aanstaande, ten keuze van de Geldgeevers.
